     Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 1 of 22

                                                                              _ _ _ LODGED
                                                                                    COPY
'1
 2                                                                      APR 1 2 2019
 3
                                                                   BY
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Carrie Ferrara Clark,                            CV-14-02543-TUC-CKJ
IO                 Plaintiff,
                                                      JURY QUESTIONS
11   V.                                               DURING TRIAL                     \_,




12   City of Tucson,
13                 Defendant.
14
15
16
17
18
19                                  Jury questions during trial.

20                                            Day 8

21                                        April 10, 2019

22
23
24
25
26
27
28
        Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 2 of 22
I.
I

I

/
I ___._~___:__:_~-----"---=------:----'-"~~_,_._,_,,'-'--'---"----=---<----=----




    I            .,
    Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 3 of 22
    •




                                                                        '
                                                                        i
    -,---------:-----------;--~---I


1--------:-------~---:i--__:____ ____:___ _
                                                                        I
I
I                                            ,,                       ' !
                                                                        I



    -----------!----------
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 4 of 22
i'   '




                                                                  ,·
                                                                  I
. tf'                                  I'                             .          't: r    '   r -                               tie        11       wz       .   t - gw .           d tttl' D               :& ·    ~   t · ·s   ·   tt't   tttUt .                                ,   •'• I)   t   tit 6 ,,   r :f'rtt ts ¥ t\     -
                                                                                                                                                                                                                                                               I                                                                           II        I
    Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 5 of 22




                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                I
u   #&                                                                a a .. ;   L .JJ.   -.4 .     . a   zz.   aa   :a..   a   1     wr        ,   14 ' ·                  ;   µ    (   ;z.;       z   .   /4 !1                i XI       ·;; .   Z   . $_       I#   t   4 ,µ         4; ZS.A 244k4 14                 t. a;z.       , *·    ::
  Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 6 of 22




    - - - - - - - -.   -   ----        ---    - ---- -
                                                                               - ---------~---- -   ----~




------   ---------         -- --   -   -- -   --   ----------------   --   ----------------         -----.
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 7 of 22



                                             --------




                 .         7
                ~~--




    ------------            ---------   -- - - - -
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 8 of 22




- ~ - - - ---------r----




                                            '.




          -   -- ____ _ _ _ _ : . _ _ ~ -
           10 dr    ·e· ·err               '   Ntt@f   Ii.   ·1 T    '.Tl ¥75711 I ; ·>ttf'I ·       1 1      t,p m r 2stttt:     Tt::      a        ··:r··       ·;       ttrtr 11   r     it f :# rrr t:H 1


                                                                                                                                                                                       I


                                                                                                                                                                       .

                                                                                                                                        -t                t'       0
                                                                                                                                                              ~


                                                                                                                                       C
                                                                                                                                                J\        ~
                                                                                                                                                          ~·
                                                                                                                                       ~ -{               )
                                                                                                                                                          ':"
                                                                                                                                         T'      \        rt,




                                                                                                                                                                                        I
                                                                                                                                                                                        I
                                                                                                                                                                                        I
                                                                                                                                                                                        I
                                                                                                                                                                                                                   Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 9 of 22




                                                                                                                                                                                  . II
                                                                                                                                                                                       I
5I   644    :;;    ztt   ,_tjij@!t._   tJMf#.S#U¼ a_   t.: _:, au   .,(4,.,$,) lLJ )Jft,fMA   A ..4¥A4   IL   7   a:;:;u; UJIKA# 4 .4i@k44 iii @SM# . t@kiJ 64l   a . : u ..
                                                                                                                                                                                       I
                                                                                                                                                                                      .ilii 1.,..£1@$. $.. .. q.                                                                     )),)
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 10 of 22
 Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 11 of 22

_______lL___:l.~~~LL/-f---VL___l_-~----1.LLLLV~---"--"'I
                                                      ,                                    cp-
                                                       l(    I    r )'- ? .
                                                             ·lA)C,tJ

  ()l

                                                                      .)

                                                                                      .   --
                                                                                           )




   I({"     •
        Tb IU I!Sfr tMltc;{J ' - · ~                             r.lw,,nr,j!BP_
                                                                       Ci'' -~

                                --   --   -   -- -   - - - - - - --------- -   -   ----    -   -
    Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 12 of 22

                                              _, ...


                                       I. .        .




                                               ·-~-s




'




                                                                              '   '




                           .   .   /




    --------                              -'--------   - - - - - - - -··---
           Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 13 of 22
                             ----r-~--.------
J   --~
l ~ ( .-
I         t.




    ----------,------~--+------------ .                                       I
     - - - - - - - - - - - + ~ - - - - _ _ ; __ _ _ _                         II




I
\------------+--------
'          --   -----.-   ---------------------- -
    Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 14 of 22
                                                                                                                                                         -
    .                                                                                                                                                        -
                     -                           ~




~                                                --~-

                                                                                                         ~)
                                                                                                     ·r::;7 ..
                         Re..~..,c,('-J..        .\V\ ,_,__ L~t,__
                                                           0
                                                                          .          t,.;.
                                                                                                  f)oc..~J-

,
                   I ~ ~ wV "'-
                             ..                                :!,         'v'-4              JL,-vvlA e                ~
                                                                                                                                      I   :,J



                    ~~.
                    .             ~
                                  ·•        (#o·(IOl1                ~)- .- ~
                                                                     '
                                                                                                  ~vi               ~L&-
                                                                                                                                 .....
                                                                                                                                          :~r
                                             .                                        ._ ~




             '       h,.(Ml)le... JL#-L..."!..' --                       .JJ
                                                                         .". .
                                                                                             ..;,_   I   •    e..       ,~       Al~

                    -4-IJLJ'~          '
                                     ...,~                                                                          7
                                                          ~               f ~ -.J,,,.                        e...   a
                                                          .~                                             D


                         wlJ--~ ~ ~                                  0
                                                                                 ~ .,\
                                                                               - .....
                                                                                             .~          ~?
    -



                                                                                                                             -                  -·


                                                                                                                                                     ~




                                                                                                                                  -


                                                                                 -




                                                 .-




                                                      ,


        - --- --   -----~---------~--------                                      ----        --                                                              --
    Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 15 of 22


i
I
L---------+---------
!
I
L- - - - - - - - - - - + - ' - - - - - - ' - - - - - - -
i ---------1--------------
                                       '0
1
I
,
i'" - - ~ - - - - - - - - + - - - - - - - - - -
'
I
!
I
·,.
          .· fl'~-P7i"- ~ 1 ~ o""'\t   '3,    o , V'-'-:>       --.... "
       -f <> --.::, ~.....f ~ o'                      19,..,. ,q ('J,,
                                        'dp     ~   •~ --t~ {)
                                       ~~1-1
          ~-r~
          ~-ri __L~O   d-· -r)~,:;;,,_~J~~--=-----------,=---=-~---
      Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 16 of 22
               ;,
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 17 of 22




                                     ..

          '.:, 11-4\- · ~                      b~         <>--   loruJ.- IN
~--·~~ ;--r·\c.cJr-r,Jr-J --                            Kot:J~q                  4
_ _t~_.·a-rJ__   ~c;s·~                   ~   ;r,,.,J    .\-ot-i-nl,~

          ~ .. se"-.i\0-t" ..                 ,s    .Jf-:-<:t0~
          6-._   brJ 1- · J                     C       ~ 'tl~+.:c ~ ,             · -:




          ~ -~~ ~r~                           6~t--s                    t.iJ~~

      ·   ~ ~ • 120--r          1J                  J {-         ·   <>-& s\     fi uh
           ~ '12       i : , ~• ..,s               '5.     r"'~r~&~_!__
                                                                          ....
          G ~C....\,--U.'   J    ..~g..                          ....---~-"-c..~+:-J
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 18 of 22
   Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 19 of 22




                               --


• ~ .lo ~ Cl~f,Vl
              .   ,

                      d




-------   -       -------- -        ------------   -------------------------·-   - - - - --.--------
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 20 of 22



                                                       .     -

       ~      -e-   11.   "/LCM V\I>.
                            D
                                        \/'C~a-vd""h   --\v~ -~-~-- -
         ~Uk~~-?·                        ;:,,c''cb~

                                                                        .   '
Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 21 of 22




 ---------


              /}
           .,) ./
           1._../.
               Case 4:14-cv-02543-CKJ Document 231 Filed 04/12/19 Page 22 of 22




I        •
,,
    I
                         T5> ·rJ-- f~~£~"_1_/@._.-+----~-·                  _._L-_~-~--·_ _ __



                          ·~.,&~dv-;t
                             ~ o.k~,,__··_f"_,__·
             -~--=t_-1.'----·~·                       ,.s--+---==~~'-------'---'--=----=----¼----




             - - - - L ·,_~_·    "-fNJ-J-~.~~.._,,·
                            f(__~·                  '-"'=I'~~---'-"'~--"·




                         No    t-- ~ p/<;{_ ~
I

j
I
                           J ,:,,_.A sf -h ~-~-';~·O_,,_,__(_ _ _ _ _ _ __

             ___(;..)_·_l_-i-. . ·~ G C/'<t.              L 0-:·       ~O       S i..L,./'..e._

                          ~~           ~-r-t     ca_.              .   V'-0.~      Je_J- .
                                                                       ,                ,

     ,·
     I
